DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on June 9, 2022 are entered into the file. Currently, claim 13 is amended; claims 1-5 and 15-18 are cancelled; resulting in claims 6-14 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borg (US 2012/0073997) in view of Kennedy ‘786 (US 2015/0199786).
Regarding claim 6, Borg teaches a sanitary snap-on multiple-can carrier and transport device (1; container holder) which facilitates bundling, storage, and transport of cans in multi-pack units (Abstract, Figs. 1-15). 

    PNG
    media_image1.png
    680
    1037
    media_image1.png
    Greyscale

Fig. 1 of Borg (US 2012/0073997) showing a sanitary snap-on multiple can carrier (1) comprising six annular rings (10) arranged in a 2 x 3 matrix, joined together by coupling webs (20), and having downwardly projecting flanges (12) and raised flanges (40) that are capped with planar tops (42).
The device comprises multiple annular rings (10; first and second clamp elements), each having downwardly projecting flanges (12) which are provided with a multiplicity of arcuate hooks (50) designed so as to provide a snap-on fit with the top rim of a can (Figs. 1-2, [0016]-[0017]). However, in the analogous art of labels for containers, Kennedy ‘786 teaches a packaging material (30) having a communication member or advertising material (32; label) applied thereto ([0034]-[0035], Fig. 3). Kennedy ‘786 teaches that the packaging material may be in the form of a bag, box, envelope, or any other packaging means known to those of ordinary skill in the art [0034]. Kennedy ‘786 further teaches that the communication or advertising material may be in the form of a label, coupon, brochure, booklet, or the like [0034]. Kennedy ‘786 teaches that the communication member (32) in the form of a label can be applied to a release liner (48) and cut into the desired shape, including any advertising media desirable [0073].
Borg and Kennedy ‘786 differ from the claimed invention in that the references do not expressly teach a container assembly comprising a label having first and second end portions adhered to upper surfaces of first and second clamp elements such that an intermediate portion of the label is disposed between and connects the first and second end portions, has a transverse dimension perpendicular to respective transverse dimensions of the first and second end portions.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can carrier and transport device of Borg by adhering a label, such as the label of Kennedy ‘786, to upper surfaces of the first and second clamp elements according to the claimed configuration, based on the suitability of the label for use as a communication member or advertising material for any packaging materials known in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art to select an appropriate transverse dimension of an intermediate portion of the label relative to a transverse dimension of first and second end portions of the label according to the desired shape of the label based on the packaging material to which it is adhered and the advertising media to be displayed thereon, as suggested by Kennedy ‘786. One of ordinary skill in the art would reasonably understand that when applying the label of Kennedy ‘786 to the device of Borg, an intermediate portion of the label (32) would span a distance between first and second annular rings (10; clamp elements) and would be unadhered to the device (1; container holder).
Regarding claims 7 and 8, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above, and while Borg does not expressly teach a label, Kennedy ‘786 further teaches that the label (32) comprises a top layer (94) with a removable adhesive (A; pressure-sensitive adhesive coating), such as an ultra-removable adhesive, applied to a bottom surface (underside) thereof so that the label can be removed from the packaging material (30) without leaving any adhesive residue thereon ([0041], [0045], [0050], Figs. 3, 5). Kennedy ‘786 teaches that the adhesive (A) may be provided either on the entire bottom surface of the top layer (94) of the label (32) or only on certain locations of the label (32) depending on the particular application of the label ([0083]-[0084], Figs. 3, 5, 24-25).
It would have been obvious to one of ordinary skill in the art to modify the container assembly of Borg in view of Kennedy ‘786 by providing the modified label with a pressure-sensitive adhesive on an entire surface of the underside thereof, as taught by Kennedy ‘786, so as to enable the label to be removably adhered to the can carrier and transport device. One of ordinary skill in the art would reasonably understand that when applying the modified label of Kennedy ‘786 having an adhesive (A) provided on a bottom surface thereof to the device of Borg, the end portions of the label would be adhered to the respective planar tops (42; upper surfaces) of the rings (10; clamp elements) via the pressure-sensitive adhesive.
Regarding claims 9 and 10, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above. As noted above, Borg teaches the snap-on can carrier and transport device (1; container holder) comprising multiple substantially planar annular rings (10; clamp elements) [0016]. Each of the rings has a raised flange (40) that is capped with a substantially planar top (42; first, central region) and a second, perimeter region on which a plurality of arcuate standing ribs (14) are provided ([0016], Fig. 1), wherein the planar top region can be said to stand proud of the perimeter region in that it is raised above the surface of the perimeter region.
With respect to the configuration of the container assembly comprising the can carrier and transport device of Borg and the communication member or advertising material of Kennedy ‘786, one of ordinary skill in the art would reasonably understand that when applying the modified label (32) of Kennedy ‘786 to the device of Borg, the first and second end portions of the label would be applied to the substantially planar tops (42; first, central regions) of the first and second rings (10; clamp elements) and not to the second, perimeter regions thereof.
Regarding claim 11, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above, and Borg further teaches that the annular rings (10; clamp elements) are joined together by coupling webs (20; bridge members) ([0016], Figs. 1-4).
With respect to the configuration of the container assembly comprising the can carrier and transport device of Borg and the communication member or advertising material of Kennedy ‘786, one of ordinary skill in the art would reasonably understand that when applying the modified label (32) of Kennedy ‘786 to the device of Borg, an intermediate portion of the label would extend over but not contact the coupling web (20; bridge member).
Regarding claim 12, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above. As noted above, Borg teaches that the can carrier and transport device (1; container holder) comprises multiple annular rings (10; first and second clamp elements) and specifically illustrates an embodiment wherein six rings are arranged in a 2 x 3 matrix ([0016], [0020], Figs. 1-6).
It is noted that the limitation reciting “adapted to secure respective beverage cans thereto in order to yield a six-pack of said cans” is considered functional language related to the intended use of the clamp elements and is accorded limited weight as the language does not further limit the structure of the product. Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans and that the device is capable of being used as a combination bundler and carrier for six-packs of cans ([0019]-[0020], Figs. 5-6), thus meeting the claimed functional limitation.
Regarding claim 13, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 6 above. As explained above with respect to claim 6, it is noted that the limitations directed to the first and second clamp elements being secured respectively to first and second containers are considered functional language related to the intended use of the clamp elements and are accorded limited weight as the language does not further limit the structure of the product. The additional limitation reciting “in order to join said cans in a pack for transport” is also considered functional language related to an intended use that does not further limit the structure of the product.
As noted above, Borg expressly teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans in order to facilitate bundling, storage, and transport of cans in multi-pack units (Abstract, [0019], Figs. 6-15), thus meeting the claimed functional limitations.
Regarding claim 14, Borg in view of Kennedy ‘786 teaches all of the limitations of claim 13 above. With respect to the limitation requiring that the first and second container are first and second beverage cans, respectively, it is noted that the claimed invention is drawn to a container assembly comprising a container holder and a label, not to the containers that the container assembly may be used to secure.
As explained above with respect to claims 6 and 13, the limitations directed to the use of the first and second clamp elements for securing first and second containers are considered functional language related to an intended use of the product and are accorded limited weight as the language does not further limit the structure of the claimed container assembly. As noted above, Borg teaches that the annular rings (10; clamp elements) of the can carrier and transport device (1; container holder) are capable of securing containers such as beverage cans ([0019], Figs. 6-15), thus meeting the claimed functional limitation.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 13 and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendment to claim 13 in the response filed June 9, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-7 of the response filed June 9, 2022, with respect to Borg in view of Messmer et al. have been fully considered and are persuasive.  The previous rejections of claims 6-7 and 9-14 over Borg in view of Messmer et al. have been withdrawn. 

Applicant's arguments, see pages 7-8 of the remarks filed June 9, 2022, with respect to Borg in view of Kennedy ‘786, have been fully considered but they are not persuasive. The Applicant argues that the applied references do not disclose or suggest the claimed shape of the label and/or placing a label in the claimed location.
These arguments are not persuasive. Regarding the claimed shape of the label, the Applicant acknowledges on page 8 of the remarks that Kennedy ‘786 teaches that its label may be cut into a desired shape, including any advertising media desirable [0073]. Based on this express suggestion in Kennedy ‘786, it would have been obvious to one of ordinary skill in the art to cut the label into any desired shape, such as the claimed shape where the intermediate portion has a transverse dimension smaller than the respective transverse dimensions of the first and second end portions, in order to display the advertising media in that particular shape.
Furthermore, the specific shape of the label is an aesthetic consideration that does not appear to have a particular function; as such, it cannot distinguish the claimed invention from that of the prior art. See MPEP 2144.04(IV)(B). This is evidenced by paragraph [0056] of the instant specification, where the label is said to not be limited to having any of the illustrated shapes or relative dimensions, “all of which are optional and none of which is critical to the invention.” Therefore, since the Applicant has not provided any specific evidence as to why the claimed configuration of the label is significant, the shape of the claimed label is considered to be an obvious matter of choice based on the aesthetic considerations for a particular application.
Regarding the claimed location of the label, it is noted in the rejections above that Kennedy ‘786 teaches a communication member or advertising material in the form of a label which can be applied to any packaging material known to those of ordinary skill in the art [0034]. Based on the teachings of Kennedy ‘786 regarding the use of the label for displaying advertising media, it would have been obvious to one of ordinary skill in the art to select an appropriate location to adhere the label of Kennedy ‘786 to the carrier of Borg, such as on the upper surfaces of the first and second clamp elements, in order to effectively display the advertising media.
Furthermore, as evidenced by the photograph shown on page 2 of the “Protect Our Planet” reference provided by the Applicant on the IDS filed 02/17/2020 (reproduced below), providing labels on the upper surfaces of clamp elements for advertising or marketing purposes was well-known before the effective filing date of the claimed invention. Therefore, the selection of the claimed location for the label having advertising media of Kennedy ‘786 on the carrier of Borg would have been obvious to one of ordinary skill in the art seeking to provide advertising information in an easily visible location on the product.

    PNG
    media_image2.png
    547
    517
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crossman (US 20120241332) teaches a multipack carrier for packaging containers having a printed graphic (26) on an upper surface thereof, which can include the UPC for the packaging containers so as to eliminate the need for a manufacturer to put a printed UPC label on the packaging containers [0023].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785